Citation Nr: 0842898	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-34 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1960 to August 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa. The veteran had a hearing before the Board 
in July 2008 and the transcript is of record.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was not present 
during service or for decades thereafter, and there is no 
persuasive evidence that shows a causal link between his 
hearing loss and any remote incident of service. 

2.  The veteran's tinnitus was not present during service or 
for decades thereafter, and there is no evidence that shows a 
causal link between his claimed tinnitus and any remote 
incident of service. 

3.  The veteran does not currently have a diagnosed low back 
disability.

4.  The veteran does not currently have any diagnosed 
residuals of a concussion.




CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2008).

2. The veteran's tinnitus was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The veteran's claimed low back disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).

4.  The veteran's claimed residuals of a concussion was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the veteran in February and March 2006.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2008).  The March 2006 letter 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his bilateral sensorineural hearing 
loss and tinnitus can be directly attributed to service.  
Since those are the only claimed conditions arguably raised 
by the service medical records, VA's duty to assist by 
obtaining a medical opinion extends only to this claim.  Cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) ("Because 
some evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a postservice medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.").  Further examination or opinion is not needed 
on the back and concussion claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
the earliest evidence of the veteran's hearing loss is 
decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges his bilateral hearing loss and tinnitus 
is related to military exposure to artillery fire.  He 
further alleges he suffered a fall during his training in 
Okinawa where he landed on his back from a 3 to 4 story fall.  
Although he alleges his backpack broke his fall somewhat, he 
indicates he had back pain ever since that time.  The veteran 
also alleges he suffered a concussion in 1960 in the military 
during cold weather training.  The concussion was sustained 
due to a skiing injury where he hit some bushes and was 
knocked unconscious.  Since that time, the veteran alleges he 
has residuals such as vertigo and poor memory.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Hearing Loss and Tinnitus

The veteran alleges he was routinely exposed to heavy 
artillery fire, to include canons and hand grenades in the 
military with no hearing protection.  After service, the 
veteran worked for an armored car service and, more 
significantly, as a policeman for 38 years.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records indicate the veteran 
served in the military as a clerk, to include foreign 
service, but are negative as to any complaints, treatments or 
diagnoses of hearing loss or tinnitus.  His entrance and 
separation examinations indicate normal hearing.  The 
veteran's DD-214, however, indicates the veteran was awarded 
a rifle sharpshooter badge.  Accordingly, the Board will 
concede exposure to military noise trauma.  Despite the noise 
trauma, however, the veteran's service medical records do not 
indicate any medical findings consistent with chronic hearing 
loss or tinnitus.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current bilateral 
hearing loss and tinnitus are related to his in-service noise 
exposure or any other remote incident in service. The Board 
concludes they are not. 

After service, the veteran was first treated for complaints 
of gradual hearing loss, especially the right ear, and rare 
tinnitus in October 2001, nearly four decades after service.  
At that time, the VA audiologist noted the veteran's military 
exposure to artillery fire as well as post-military exposure 
to noise trauma as a policeman.  VA outpatient treatment 
records indicate consistent treatment thereafter for 
bilateral hearing loss, to include hearing aids.  The 
veteran's right ear hearing loss became so profound that his 
right ear hearing aid was no longer effective.  The veteran 
was also treated privately for bilateral hearing loss and 
tinnitus, but no treatment provider ever linked the veteran's 
bilateral hearing loss or tinnitus to any remote incident of 
service.

The veteran was afforded a VA examination in August 2006 
where the examiner diagnosed the veteran with mild to severe 
sensorineural hearing loss hearing in the left ear and a 
moderate to profound sensorineural hearing loss in the right 
ear.  The examiner also diagnosed the veteran with 
intermittent tinnitus in both ears.  Within the report, the 
examiner noted the veteran's in-service artillery fire, an 
alleged in-service skiing accident where the veteran alleges 
he noticed hearing loss and tinnitus for approximately one 
month, as well as the veteran's post-military noise exposure, 
to include hunting, using power tools and service as a 
policeman.  In regard to etiology, the examiner opined as 
follows:

Based on the veteran's report that he had normal 
hearing and no tinnitus at separation from 
military service, the informal hearing tests at 
separation which indicated normal hearing, and his 
significant occupational noise exposure, it is 
less likely as not that the veteran's current 
hearing loss is related to his military service.

Given the veteran's statement that the onset of 
his current tinnitus was more than 30 years after 
his military service, and given that it is less 
than likely that his current hearing loss is 
related to his military noise exposure, it is less 
than likely that the veteran's current tinnitus is 
related to his military service. 

The Board finds the examiner's opinions compelling. The 
conclusions are based on specific clinical tests and 
findings, and a complete review of the C-file, including the 
veteran's service medical records and VA outpatient records. 

Also compelling, no medical provider has ever linked the 
veteran's hearing loss or tinnitus to any remote incident of 
service or otherwise conflicted with the VA examiner's 
findings. 

Despite the veteran's contention that he noticed hearing loss 
and tinnitus as early as the 1970s, no medical findings 
indicate a diagnosis of bilateral hearing loss or tinnitus 
prior to 2001, nearly four decades after his military 
service.  In short, there is no competent and probative 
evidence indicating the veteran's current bilateral hearing 
loss and tinnitus are related to his in-service artillery 
fire exposure.  Indeed, there is medical evidence to the 
contrary.  For these reasons, service connection must be 
denied.

Low Back Disability and Concussion Residuals

Here, the veteran details two in-service injuries responsible 
for current low back pain and residuals of a concussion, to 
include poor memory and vertigo. In Okinawa, around 1960, the 
veteran alleges he fell three to four stories and injured his 
back.  He further alleges he suffered a skiing accident 
during cold weather training where he hit bushes and was 
knocked unconscious.

Initially, the Board notes the veteran's service medical 
records do not confirm the two injuries or any back or head 
injury.  The veteran's entrance examination dated August 1960 
indicates the veteran entered the military with a scar on his 
forehead due to a laceration above the left eyebrow.  During 
his service, there simply is no evidence of any complaints, 
treatment or diagnoses of any low back or head trauma.  

Again, even if a chronic condition was not shown during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service. The crucial inquiry, then, is whether the veteran 
has current low back and post-concussion disabilities related 
to any incident of service. The Board concludes he does not.

After service, the veteran was treated privately by Dr. 
O'Connell for low back pain in September 2005 and February 
2006.  At those times, no known injury was indicated and the 
doctor did not diagnose the veteran with any low back 
condition.  Rather, the veteran's low back pain was noted and 
chiropractic therapy was recommended.  To date, the veteran 
has never been diagnosed with any low back disability.

Similarly, VA outpatient treatment records and private 
treatment records are completely silent as to any complaints, 
treatment or diagnosis of any alleged residual of a 
concussion.  Indeed, the veteran fell on some ice in April 
2006 and was examined for any head trauma or cognitive 
impairment.  At that time, the VA doctor did not find any 
evidence of physical impairment, altered cognitive status or 
mental disability.  Also significant, the veteran did not, at 
that time, indicate a prior head injury.   

Despite the lack of military records confirming the veteran's 
low back and head injury, even presuming in-service injuries 
occurred, service-connection requires, first and foremost, 
evidence of a current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  In this case, the medical evidence is 
against such a finding.  

To the extent that the veteran is himself asserting that he, 
in fact, does have a current disability as a result of in-
service events, laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnoses and etiology of medical conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
his statements, without more, do not constitute competent 
favorable evidence. See also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).

For all of the veteran's claims, the Board has considered the 
veteran's statements that he suffered with hearing problems, 
low back pain and concussion residuals since separation from 
the military.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence. However, the veteran's 
claim fails based upon the lack of medical nexus associating 
his in-service foot and hearing problems to a current 
disability. The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the veteran's 
allegations, no medical professional has ever linked his 
current bilateral hearing loss and tinnitus to any remote 
incident of service.  Similarly, despite the veteran's 
complaints of back pain and various residuals from a 
concussion, no medical professional has ever diagnosed the 
veteran with any such diagnosis.

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claims. As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for bilateral hearing loss, tinnitus, low 
back pain and residuals from a concussion must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for residuals of a 
concussion is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


